November 1, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00066
    Trial Court Cause No. D-1-DC-13-300338
    Shawn Harty v. State of Texas


Dear Mr. Kyle,

This is my second request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. Due to a very heavy trial court schedule and being unable to make
much progress on my appellate records, I have now taken a 30-day leave in order to be able to
focus solely on perfecting my outstanding appeals. I currently have the above-entitled cause
on appeal along with the following records COA No. 03-15-000424-CR, COA No. 03-15-00154-
CR, COA No. 03-15-00302, COA No. 03-15-00306, which all have the exact same due date. I also
have COA No. 03-15-00177-CR, which was transferred to the First Court of Appeals in Houston
which I have completed and will be filing on Monday. Due to the circumstances, I would
respectfully request until November 30th, 2015.

Thank you for your time, attention and patience to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315